office_of_chief_counsel internal_revenue_service memorandum date cc pa apjp b01 gl-105140-04 uilc date to r craig schneider number release date general attorney small_business self-employed from pamela w fuller subject senior technician reviewer cc pa apjp b01 --------------------------- --------------- this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x year year --------------------------------------- ------- ------- issue sec_1 when an income_tax return reflecting an overpayment_of_tax is postmarked on the extended due_date for filing the return but the service receives the return two days later when does the sec_6611 45-day interest-free period start does irm section reflect the service’s position in revenue_ruling when is an overpayment refunded to a taxpayer for purposes of sec_6611 of the code gl-105140-04 conclusion sec_1 when an income_tax return reflecting an overpayment_of_tax is postmarked on the extended due_date for filing the return but the service receives the return two days later the sec_6611 45-day interest-free period starts on the date of the united_states postmark irm section does not reflect the service’s position in revrul_74_236 an overpayment is refunded to a taxpayer for purposes of sec_6611 when the refund check is issued facts x mailed its year corporate_income_tax return form_1120 to the service on september year pursuant to an approved extension of time to file the service received the return on september year in an envelope bearing a september year postmark date the service scheduled x’s overpayment on october year days after the postmark date and days after the date of receipt the refund check was dated and mailed to x on november year days after the postmark date and days after the date of receipt the refund check did not include overpayment interest the service calculated the starting date of the 45-day period in accordance with the internal_revenue_manual irm irm section provides that forty-five days should be added to the later of the normal return_due_date the return received date without regard to extensions the return processible date rpd if present also known as the correspondence received date or the received date of a formal or informal claim when determining whether the 45-day period has been met if the refund is not made on or before that date interest must be allowed on the refund the service calculated the ending date of the 45-day period by using the date on which the overpayment was scheduled when the service schedules a taxpayer’s overpayment it sends a report to financial management service fms showing that the taxpayer is entitled to a refund check fms processes the information and mails the refund check to the taxpayer in a typical sec_7502 of the code extends the united_states postmark requirement to dates recorded or marked by private designated delivery services gl-105140-04 case the date on the refund check is the date the check is mailed to the taxpayer x argues that the scheduling date was not the date the overpayment was refunded x maintains that an overpayment is not refunded within the meaning of sec_6611 until the refund check is issued ie the date set forth on the check law analysi sec_1 when an income_tax return reflecting an overpayment_of_tax is postmarked on the extended due_date for filing the return but is received by the service two days later when does the sec_6611 45-day interest-free period start sec_6611 provides that no interest will be paid if a refund is made within days after the last date prescribed for filing the return determined without regard to an extension of time for filing or if the return is filed after such last date the refund is made within days after the return is filed sec_7502 provides in relevant part that if any return required to be filed within a prescribed period or on or before a prescribed date is after that period or date delivered by united_states mail to the place at which the return is required to be filed the date of the united_states postmark stamped on the cover in which the return is mailed is deemed to be the date of delivery of the return sec_7502 provides in relevant part that subsection a will apply only if the postmark date falls on or before the prescribed date for filing the return including extensions and the return was deposited in the mail in the united_states postage pre- paid and properly addressed under sec_7502 a return filed on or before the extended due_date but received by the service after the extended due_date is deemed filed on the postmark date therefore in that situation for purposes of sec_6611 the 45-day interest-free period begins on the date that the return was postmarked this analysis is consistent with revrul_74_236 1974_1_cb_348 the facts of which are nearly identical to this case in revrul_74_236 the taxpayer timely mailed its return that reflected an overpayment to the service by registered mail on date pursuant to an approved extension of time the service received the return on date at issue was whether the sec_6611 45-day interest free period began on the date the return was timely mailed pursuant to an extension of time to file or from the date the return was actually received by the service the revenue_ruling held that the return was deemed filed as of the postmark date and accordingly the 45-day interest- free period began on the postmark date in this case x timely mailed its year income_tax return on september year pursuant to an extension of time to file the envelope reflected a postmark date of gl-105140-04 september year the service received x’s return on september year under sec_7502 x’s return was deemed filed on the postmark date september year therefore the starting date for calculating x’s 45-day period under sec_6611 is september year whether irm section must be revised to reflect the service’s position in revenue_ruling the irm is inconsistent with revrul_74_236 chief_counsel will contact the appropriate program analyst to discuss whether changes should be made to irm section when is an overpayment refunded to a taxpayer for purposes of sec_6611 of the code sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 however provides that no interest will be paid if the overpayment is refunded within days after the last day prescribed for filing the return determined without regard to any extension of time for filing the return or if the return is filed after such last date the refund is made within days after the date the return is filed this rule is often referred to as an interest-free period neither sec_6611 nor the regulations thereunder define refunded for purposes of sec_6611 it is a well-settled principle of statutory interpretation that the plain meaning of a statute should control unless ambiguity exists see 503_us_249 thus we look to the ordinary meaning of the term refunded for guidance black’s law dictionary defines the word refund as the return of money to a person who overpaid such as a taxpayer who overestimated tax_liability or whose employer withheld too much tax from earnings the money returned to a person who overpaid see black’s law dictionary 7th ed the plain meaning of the word refund indicates that an overpayment is refunded on the day that the service_returns or repays the overpayment in this case the date of the check reflects the date on which the service returned the overpaid funds to x accordingly we conclude that the service refunded x’s overpayment on november year our interpretation is consistent with the legislative_history of sec_6611 prior to the enactment of sec_6611 there was no interest-free period as we know it today sec_6611 required the service to calculate overpayment interest to a date no more than days preceding the date of the refund check the 30-day back-off gl-105140-04 period was burdensome to the service during peak filing season as it required the service to interrupt the refund process in order to compute small amounts of additional interest if it was unable to issue the refund within days for example if a return was due and filed on march and the service issued a refund check dated april the service would have to calculate overpayment interest from march to march because interest would be payable starting the day after the due_date of the return and days preceding the date of the refund check would be march to alleviate this burden the service asked that the 30-day back-off period be replaced with a 60-day period congress agreed that the 30-day period was not long enough however instead of enacting a 60-day back-off period it enacted sec_6611 giving the service a 45-day interest-free period for overpayments of income_tax refunded within days after the due_date of the return without regard to extensions see memorandum of material changes in existing law incorporated in the draft of administrative provisions code advisory group chapter page internal_revenue_code of a bill to revise the internal revenue laws of the united_states h_r rep no at a418 internal_revenue_code of a bill to revise the internal revenue laws of the united_states s rep no pincite the definition of refunded was not discussed by the drafters of sec_6611 however the legislative_history suggests that congress expected the service to calculate the 45-day interest-free period by using the same date that was used to calculate the back-off period in sec_6611 ie the date of the refund check first the date of the check was the only date congress mentioned when contemplating this provision second the provision was essentially an extension of sec_6611 and third the date of the check though not as favorable to the service as the date of scheduling was harmonious with the purpose of sec_6611 finally our interpretation of refunded is also consistent with the one case that defined refunded for purposes of sec_6611 unfortunately that case united_states v weyerhaeuser no w d wash is unreported and has no precedential value nevertheless it illustrates how a court is likely to construe the term refunded in weyerhaeuser the service certified the taxpayer’s overpayment for refund and forwarded the schedule to the disbursing center for preparation of the check days after receiving taxpayer’s return the refund check was issued to the taxpayer days later in its opinion the court stated refund means you get the money and held that the word certification does not mean refunded for purposes of sec_6611 transcript at page the service issued an action on decision aod recommending that the case not be appealed united_states v weyerhaeuser aod cc-1971-419 date despite having reservations about the correctness of the decision the aod acknowledged that the service’s position was not easily supportable and would not likely have been reversed on appeal we agree the 45-day interest-free period was subsequently extended to cover additional types of taxes amended returns claims for refund and service initiated adjustments see the revenue reconciliation act of pub_l_no 107_stat_66 gl-105140-04 based on the plain meaning of the term refunded we conclude that an overpayment is refunded for purposes of sec_6611 when the refund check is issued we further conclude that the date of the refund check generally provides the best evidence of when the refund check has been issued therefore x is entitled to interest on its year overpayment because the date of the refund check indicates that the service did not refund x’s overpayment within the applicable 45-day period this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
